If it could be and were legally proved by parol that "the exact place where" the plaintiff's "damage was received" was described by his statement that he "broke through a plank bridge * * on the new road between Bath and Woodsville, near the Haverhill line," there would remain other defects not curable by extraneous evidence, or by amendment. The defendants give satisfactory reasons for the opinion that the legislature did not intend the statement might be amended by order of court at the trial. If the notice which the law required the plaintiff to file with the town-clerk could be regarded as a "proceeding in the courts or course of justice," within the statute of amendments (G. L., c. 226, ss. 8, 9, Laws of 1879, c. 7), the object of requiring him to give the town the prescribed information within ten days after receiving damage and before suit would not be accomplished by an amendment giving that information after suit brought.
Motion denied.
CARPENTER, J., did not sit: the others concurred. *Page 72